DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (# US 2015/0361282).
Nakagawa et al. discloses:
1. A pigment printing ink jet ink composition (see Abstract; [0028]) comprising: a pigment ([0070]-[0075]); a resin particle (polycarbonate-based urethane resin; [0031]-[0039]); a sulfonate-based anionic surfactant ([0039]-[0042]; perfluroalkylsulfonate; 
The Examiner draws particular attention to the Applicant that "Nakagawa et al. does address a resin particle and surfactant, it teaches a laundry list of possible resin (polycarbonate-based urethane resin; [0031]-[0039]); and at least one surfactant ([0039]-[0042]). The format in which Nakagawa et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Nakagawa et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the resin and surfactant from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.

2. The pigment printing ink jet ink composition according to claim 1, further comprising: a moisturizing agent (solvent; [0060]-[0069]). 
3. The pigment printing ink jet ink composition according to claim 1, wherein the sulfonate-based anionic surfactant is a sulfosuccinate ([0042]). 

5. The pigment printing ink jet ink composition according to claim 1, wherein a content of the sulfonate-based anionic surfactant is equal to or more than 0.2% by mass and equal to or less than 1% by mass with respect to a total mass of the ink composition (0.1 to 3%; [0083]). 
6. The pigment printing ink jet ink composition according to claim 1, wherein the pigment is a pigment dispersed in the sulfonate-based anionic surfactant (see Examples). 
7. The pigment printing ink jet ink composition according to claim 2, further comprising: an organic solvent having a standard boiling point of 280 °C. or more, as the moisturizing agent (triethylene glycol; bp: 287 C; [0062]; [0069]). 
8. The pigment printing ink jet ink composition according to Claim 7, wherein the organic solvent having a standard boiling point of 280 °C or more is included by 15% by mass or more with respect to a total mass of the ink composition (see Examples).
9. The pigment printing ink jet ink composition according to claim 2, further comprising: a nitrogen-containing solvent, as the moisturizing agent (nitrogen-containing heterocyclic compounds such as 2-pyrrolidone, N-methyl pyrrolidinone, and 1-ethyl-2-pyrrolidone; oxetane compounds such as 3-ethyl-3-hydroxymethyl oxetane; [0067]). 
11. The pigment printing ink jet ink composition according to claim 1, wherein the ink composition is used by being attached to a cloth, and wherein the cloth is cotton or polyester ([0115]).

Claims 1-6 & 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yatake (# US 2011/0200751) in view of Nakagawa et al. (# US 2015/0361282).
Yatake discloses:
1. A pigment printing ink jet ink composition (see Abstract) comprising: 
a pigment ([0090]); 
a resin particle (polymer particle; [0093]-[0095]); 
a sulfonate-based anionic surfactant ([0109]); and 
water ([0122]). 
2. The pigment printing ink jet ink composition according to claim 1, further comprising: a moisturizing agent ([0106]). 
3. The pigment printing ink jet ink composition according to claim 1, wherein the sulfonate-based anionic surfactant is a sulfosuccinate ([0109]). 
4. The pigment printing ink jet ink composition according to claim 3, wherein the sulfonate-based anionic surfactant is a sulfosuccinate including an alkyl group having 6 to 22 carbon atoms ([0109]). 
5. The pigment printing ink jet ink composition according to claim 1, wherein a content of the sulfonate-based anionic surfactant is equal to or more than 0.2% by mass and equal to or less than 1% by mass with respect to a total mass of the ink composition (0.001 to 1%; [0110]). 
6. The pigment printing ink jet ink composition according to claim 1, wherein the pigment is a pigment dispersed in the sulfonate-based anionic surfactant (see Examples). 

12. An ink set for pigment printing, comprising: a processing liquid composition (pretreatment agent; [0061]) that includes a cationic compound (cationic polymer; [0061]) and water ([0061]); and the pigment printing ink jet ink composition according to claim 1 (a pigment ([0090]); a resin particle (polymer particle; [0093]-[0095]); a sulfonate-based anionic surfactant ([0109]); and water ([0122])). 
13. An ink set for pigment printing, comprising: a processing liquid composition (pretreatment agent; [0061]) that includes a cationic compound (cationic polymer; [0061]) and water ([0061]); and the pigment printing ink jet ink composition according to claim 2 (a pigment ([0090]); a resin particle (polymer particle; [0093]-[0095]); a sulfonate-based anionic surfactant ([0109]); and water ([0122])). 
14. An ink set for pigment printing, comprising: a processing liquid composition (pretreatment agent; [0061]) that includes a cationic compound (cationic polymer; [0061]) and water ([0061]); and the pigment printing ink jet ink composition according to claim 3 (a pigment ([0090]); a resin particle (polymer particle; [0093]-[0095]); a sulfonate-based anionic surfactant ([0109]); and water ([0122])).
15. An ink set for pigment printing, comprising: a processing liquid composition (pretreatment agent; [0061]) that includes a cationic compound (cationic polymer; [0061]) and water ([0061]); and the pigment printing ink jet ink composition according to claim 4 (a pigment ([0090]); a resin particle (polymer particle; [0093]-[0095]); a sulfonate-based anionic surfactant ([0109]); and water ([0122])). 

17. An ink set for pigment printing, comprising: a processing liquid composition (pretreatment agent; [0061]) that includes a cationic compound (cationic polymer; [0061]) and water ([0061]); and the pigment printing ink jet ink composition according to claim 6 (a pigment ([0090]); a resin particle (polymer particle; [0093]-[0095]); a sulfonate-based anionic surfactant ([0109]); and water ([0122])). 
18. The ink set for pigment printing according to claim 12, wherein the cationic compound is a polyvalent metal salt ([0058]-[0065]). 
19. The ink set for pigment printing according to claim 12, wherein the processing liquid composition further includes a resin particle (cationic polymer; [0062]). 
20. A method of performing ink jet printing by using the processing liquid composition (pretreatment agent; [0061]) that includes a cationic compound (cationic polymer; [0061]) and water ([0061]); and the pigment printing ink jet ink composition according to claim 1, the method comprising: ejecting the pigment printing ink jet ink composition from an ink jet head to a region to which the processing liquid composition is attached, so as to attach the composition to the region (see Examples).
Yatake explicitly did not discloses:
1. The resin particle is polycarbonate-based urethane resin particle having a cross-linking group selected from the group consisting of an isocyanate group, a silanol 
Nakagawa et al. teaches to have the water resistance, heat resistance and weather resistance printed image, the ink comprising resin particles, wherein the resin particle is polycarbonate-based urethane resin particle having a cross-linking group selected from the group consisting of an isocyanate group, a silanol group, and blocked isocyanate group in which the isocyanate group is chemically protected ([0031]-[0039]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the resin particles in ink composition of Yatake by the aforementioned teaching of Nakagawa et al. in order to have the water resistance, heat resistance and weather resistance printed image.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853